There was no violation of section 272 of the Labor Law (Cons. Laws, ch. 31) by defendant. His factory was maintained with every exit required by the statute. Violation by the landlord and by the tenant of the adjoining factory in reducing the number of exits of that factory by barring and otherwise obstructing the door between the two factories does not constitute an infraction of the law as to the factory occupied by defendant. Their illegal acts in relation to that factory cannot be attributed to defendant.
The judgment of the Appellate Division and that of the trial court should be reversed and the defendant discharged.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgments reversed, etc. *Page 202